[Cite as State v. Copley, 2020-Ohio-1514.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                     No. 19AP-420
v.                                                 :               (C.P.C. No. 17CR-287)

William A. Copley,                                 :           (REGULAR CALENDAR)

                 Defendant-Appellant.              :



                                             D E C I S I O N

                                      Rendered on April 16, 2020


                 On brief: Ron O'Brien, Prosecuting Attorney, and Sheryl L.
                 Prichard, for appellee.

                 On brief: Brian J. Rigg, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} Defendant-appellant, William A. Copley, appeals a judgment of the Franklin
County Court of Common Pleas entered June 5, 2019 (and corrected on June 19 for clerical
error) convicting him of attempted rape and sentencing him to serve seven years in prison.
Because Copley's conviction for attempted rape was sufficiently supported by the evidence
at trial and not against the manifest weight of the evidence, we overrule both of his
assignments of error and affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On January 13, 2017, a Franklin County Grand Jury indicted Copley for
kidnapping and attempted rape arising out of an incident between him and a home
healthcare worker assigned to the overnight shift in his apartment.              (Jan. 13, 2017
Indictment.) Initially, Copley pled not guilty and raised questions about his competency to
stand trial.     (Jan 18, 2017 Plea Form; Jan. 24, 2017 Mot. for Exam.)              Following a
No. 19AP-420                                                                                          2


competency examination, the parties to the case stipulated that Copley was not competent
to stand trial but that he might, through treatment, become competent. (Mar. 23, 2017
Competency Hearing Tr. at 2-4, filed Aug. 8, 2019.) Copley underwent treatment and,
during the next hearing approximately six months later, the parties stipulated that Copley
had been restored to competency. (Sept. 18, 2017 Competency Hearing Tr. at 2-3, filed
Aug. 8, 2019.)
        {¶ 3} In December 2018, Copley pled guilty to kidnapping in exchange for
dismissal of the attempted rape count. (Dec. 10, 2018 Plea Form; Dec. 10, 2018 Plea
Hearing Tr. at 14, filed Aug. 8, 2019.) The trial court received and reviewed a presentence
investigation report and thereafter communicated with counsel for both parties about its
content. The trial court called the contents of the report "incredibly troubling" and
indicated an inclination to send Copley to prison for some period of time. (Feb. 7, 2019
Hearing Tr. at 4, filed Aug. 8, 2019.) Copley then, against the advice of his counsel, moved
to withdraw his plea and the trial court permitted him to do so. Id. at 3-7; see also Feb. 13,
2019 Mot. to Withdraw Plea; Feb. 27, 2019 Entry.
        {¶ 4} Approximately four months later, Copley waived a trial by jury and the trial
court judge heard Copley's case. (June 3, 2019 Jury Waiver; Tr.1 at 7-13, filed Aug. 8, 2019.)
At trial, the parties entered into several stipulations. They agreed that the alleged victim,
T.A., was examined by a nurse following the alleged assault and that, as part of the
examination, the nurse took swabs of her neck. (Tr. at 116-18, 146-47.) The parties further
stipulated to the admission of exhibits, including photographs of the scene, and that DNA
testing was ordered. (Tr. at 149-50.) The parties finally stipulated that the DNA swabs
from T.A.'s neck revealed both male and female DNA but that the male DNA was
insufficient to determine a DNA profile for the male contributor. (Tr. at 148-49.) In
addition to the stipulations, three prosecution witnesses testified—the alleged victim, a
coworker of the alleged victim who was present on the evening in question, and the officer
who responded to the scene. The defense did not present a case.
        {¶ 5} The first prosecution witness to testify was M.W. She testified that, at the
time of the events of this case, she worked for a company2 providing supportive living


1The trial transcript also includes the sentencing transcript in the same consecutively paginated volume.
2The record is not clear as to what company, exactly. At times, witnesses refer to "Columbus Human Health
Services," "Columbus Home and Health Services," "Columbus Human Health," "Columbus Center of Human
No. 19AP-420                                                                                   3


arrangements to developmentally or mentally disabled persons. (Tr. at 21.) Specifically,
she said that she worked at a group home where persons receiving care live independently
but are assisted with basic chores, appointments, and outings. (Tr. at 22.) She explained
that she and T.A. worked the "sleep shift." (Tr. at 23-24, 33.) This meant that they each
slept in a resident's apartment within the group home to be available during the night in
case the resident needed nighttime help with medication or other issues, including
bathroom use. Id.
       {¶ 6} On January 6, 2017, M.W. was working the "sleep shift" in a first-floor
apartment in a two-story group home. (Tr. at 24-26.) T.A. was working in the apartment
upstairs. (Tr. at 26, 28-29.) When M.W. heard noises from upstairs as if a fight were going
on, she left the apartment where she was and started up the stairs to see what was
happening. (Tr. at 28.) As she ascended, T.A. came running down the stairs. M.W.
reversed course and let T.A. into the apartment in which M.W. had been working. (Tr. at
28-29.) T.A., who appeared to have trouble speaking, said that Copley had grabbed her by
the neck and lifted her out of bed and off the ground. (Tr. at 29.) T.A. said Copley told her
that she was going to "sleep with" him and that he was fully unclothed while he did this. Id.
M.W. said she and T.A. telephoned the police and their employer to report the incident; the
911 call was played during the trial. (Tr. at 29-30, 35-41.) M.W. said she never saw Copley
or entered his apartment but that she also did not see anyone other than Copley leave his
apartment that evening. (Tr. at 30, 41.)
       {¶ 7} T.A. next testified that on January 6, 2017, she was working in the same
capacity as M.W. and staying in the room of a group home resident Copley. (Tr. at 58-61.)
She said she had been helping to care for Copley for approximately one year and generally
worked the sleep shift. (Tr. at 61-62.) During such shifts, she slept in a separate staff
bedroom in his apartment. (Tr. at 68-69.)
       {¶ 8} On the night of the incident, she started her shift around 9:00 p.m. by giving
Copley his medication. (Tr. at 69-70.) Copley took his medication and prepared food for
himself. (Tr. at 72.) At 11:00 p.m., T.A. went into the staff room to sleep. Id. She climbed
into bed, as was her habit, with the lights on but the comforter over her head. Id. Just



Health," "Columbus Center," "Columbus Home Health Services," "Columbus Center for Human Services,"
"CCHS," or "Columbus Health Human Services." (Tr. at 21, 26, 32, 37, 42, 58, 104.)
No. 19AP-420                                                                                 4


minutes later, at 11:03 or 11:04 p.m., Copley entered the room without knocking. Id. He
kneeled on the bed with his knees on either side of her. (Tr. at 72-73.) When he did that,
T.A. removed the comforter from her face and asked what he was doing. Id. Copley, who
was naked, then began to choke her stating that he wanted to sleep with her and wanted to
rape her. (Tr. at 73.) T.A. protested that he could not do that and began to cry for help, all
the while attempting to stand and fight off Copley. Id. In the struggle, he shoved her around
the room and against various objects, including the door, in an attempt to force her to the
floor. Id. As they struggled, they crushed holes in the walls and cracked T.A.'s phone. (Tr.
at 74-75.) Somehow, she managed to fight free and ran from the apartment and down the
stairs where she encountered M.W., and they called the police. (Tr. at 75-77.)
       {¶ 9} T.A. identified her voice on the 911 call, identified pictures of the damage
caused in the struggle, and identified Copley as the individual who attacked her. (Tr. at 83-
90.) T.A. said Copley had never made any improper advances toward her before that night.
(Tr. at 94.) Nonetheless, she said she had not been able to work since the incident and that
an MRI taken after the incident had revealed that she had a protruding spinal disk. (Tr. at
102-03, 106.)
       {¶ 10} The final witness to testify was the officer who responded to the scene. (Tr.
at 123-26.) The officer testified that when she arrived at the apartment on January 6, 2017,
she spoke to T.A. (Tr. at 127.) Despite the fact that T.A. was still having difficulty speaking,
T.A. recounted that Copley had entered her room naked and had begun to choke her. (Tr.
at 127.) The officer asked Copley no questions at the time of his arrest, but she testified that
as she helped Copley into a police vehicle, he spontaneously volunteered that there might
be a hole in a wall from a struggle that had just occurred. (Tr. at 130-31.)
       {¶ 11} Following closing arguments and the admission of evidence, the trial judge
found Copley guilty beyond a reasonable doubt of both indicted counts. (Tr. at 160-61.) In
light of the fact that the offenses merged, the prosecution elected to proceed with conviction
and sentencing on the count of attempted rape. (June 19, 2019 Corrected Jgmt. Entry at
1.) The trial court sentenced only on that count and sentenced Copley to seven years in
prison for the crime. (Tr. at 174.)
       {¶ 12} Copley now appeals.
II. ASSIGNMENTS OF ERROR
       {¶ 13} Copley alleges two errors for review:
No. 19AP-420                                                                                 5


              1. THE TRIAL COURT ERRED WHEN IT DENIED
              DEFENDANT-APPELLANT'S R. 29 MOTION FOR
              ACQUITTAL.

              2. THE VERDICTS OF KIDNAPPING AND ATTEMPTED
              RAPE WERE AGAINST THE MANIFEST WEIGHT OF THE
              EVIDENCE.

III. DISCUSSION
       {¶ 14} "A motion for acquittal under Crim.R. 29(A) is governed by the same
standard as the one for determining whether a verdict is supported by sufficient evidence."
State v. Tenace, 109 Ohio St. 3d 255, 2006-Ohio-2417, ¶ 37, citing State v. Carter, 72 Ohio
St.3d 545, 553 (1995); State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). Sufficiency is:
              "[A] term of art meaning that legal standard which is applied to
              determine whether the case may go to the jury or whether the
              evidence is legally sufficient to support the jury verdict as a
              matter of law." * * * In essence, sufficiency is a test of adequacy.
              Whether the evidence is legally sufficient to sustain a verdict is
              a question of law.

Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 11, quoting Thompkins at 386;
Black's Law Dictionary 1433 (6th Ed.1990). "In reviewing a record for sufficiency, '[t]he
relevant inquiry is whether, after viewing the evidence in a light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
proven beyond a reasonable doubt.' " State v. Monroe, 105 Ohio St. 3d 384, 2005-Ohio-
2282, ¶ 47, quoting State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus.
       {¶ 15} The Supreme Court of Ohio has "carefully distinguished the terms
'sufficiency' and 'weight' * * *, declaring that 'manifest weight' and 'legal sufficiency' are
'both quantitatively and qualitatively different.' " Eastley at ¶ 10, quoting Thompkins at
paragraph two of the syllabus.
              Weight of the evidence concerns "the inclination of the greater
              amount of credible evidence, offered in a trial, to support one
              side of the issue rather than the other. * * * . Weight is not a
              question of mathematics, but depends on its effect in inducing
              belief."

(Emphasis sic.) Eastley at ¶ 12, quoting Thompkins at 387; Black's at 1594. In manifest
weight analysis, "the appellate court sits as a 'thirteenth juror' and disagrees with the jury's
resolution of the conflicting testimony." Thompkins at 388, quoting Tibbs v. Florida, 457
No. 19AP-420                                                                               6
U.S. 31, 42 (1982). " 'The court, reviewing the entire record, weighs the evidence and all
reasonable inferences, considers the credibility of witnesses and determines whether in
resolving conflicts in the evidence, the jury clearly lost its way and created such a manifest
miscarriage of justice that the conviction must be reversed and a new trial ordered.' "
Thompkins at 387, quoting State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983).
        {¶ 16} Despite the fact that the standards for sufficiency and manifest weight are
different, we address them simultaneously in this decision and context.
        {¶ 17} The Ohio Revised Code defines the offense of rape in relevant part as follows:
               (A)

               ***

               (2) No person shall engage in sexual conduct with another
               when the offender purposely compels the other person to
               submit by force or threat of force.

R.C. 2907.02(A)(2). "Sexual conduct" includes both vaginal and anal penetration, as well
as oral sex. R.C. 2907.01(A). In relevant part, an "attempt" to commit an offense is defined
thus:
               No person, purposely or knowingly, and when purpose or
               knowledge is sufficient culpability for the commission of an
               offense, shall engage in conduct that, if successful, would
               constitute or result in the offense.

R.C. 2923.02(A).
        {¶ 18} In this case, there is no dispute that Copley did not successfully for the
purposes of rape penetrate T.A. at any point or manage to complete any other sexual act.
Rather, the testimony of T.A., which was buttressed by excited utterances made at the scene
to M.W. and the responding officer, was that Copley entered her room completely naked
and strangled her while proclaiming his intention to "sleep with" or "rape" her. (Tr. at 29,
72-73, 127.) He was unsuccessful after a violent struggle that damaged the walls of the room
and T.A. escaped. (Tr. at 28, 73-75, 130-31.) That the struggle occurred was confirmed by
M.W. who heard it, police photographs that documented the damage, and a spontaneous
excited utterance by Copley as he was being placed in a police vehicle at the scene. (Tr. at
28, 130-31; State's Exs. A10, A12-A13, A16-A20.) Evid.R. 803(2). Yet, Copley argues that
the evidence was not sufficient and weighty enough to convict him of attempted rape
No. 19AP-420                                                                                             7


because there was no DNA evidence connecting him to the case, no medical evidence of
injury to T.A., and lingering questions as to whether Copley had the requisite mental
competence to form the necessary intent. (Copley's Brief at 13, 15.)
        {¶ 19} Despite the lack of medically documented injury to T.A.'s throat, two
witnesses, besides T.A., testified that she appeared to have difficulty speaking following the
alleged strangulation and that same difficulty is evident when listening to the 911 call
recording. (Tr. at 29, 127; State's Ex. H.) Though no DNA connected Copley to the offense,
it occurred inside his apartment, T.A. (who had helped care for him for one year before he
had assaulted her) identified him as the perpetrator, and no one else was seen or
apprehended at the scene. (Tr. at 41, 61, 90.) Moreover, though insufficient DNA existed
to form a definite profile, male DNA was identified on T.A.'s neck. (Tr. at 148-49.) While
questions were raised early in the case as to Copley's competence, the parties eventually
stipulated that Copley was competent to stand trial, and the defense did not object nor raise
competence or lack of required mental state during the trial. (Tr. at 156-58; Mar. 23, 2017
Competency Hearing Tr. at 2-4; Sept. 18, 2017 Competency Hearing Tr. at 2-3.)
        {¶ 20} Under the circumstances, "viewing the evidence in a light most favorable to
the prosecution," as we review the evidence, a "rational trier of fact could have found the
essential elements of the crime proven beyond a reasonable doubt." (Internal quotations
and citations omitted.) Monroe at ¶ 47. And for the purposes of Copley's manifest weight
argument, viewing that same evidence as we would sit as a proverbial "thirteenth juror"
even though a bench trial, weighing the evidence, considering credibility, and drawing
inferences the way a juror might, we do not agree that the factfinder here "clearly lost its
way and created such a manifest miscarriage of justice that the conviction must be reversed
and a new trial ordered." (Internal quotations and citations omitted.) Thompkins at 387.
Thus, we find that Copley's conviction was sufficiently supported and was not against the
manifest weight of the evidence.3




3 Copley in his brief also raises arguments about whether the evidence was sufficient and weighty enough to
"convict" Copley of kidnapping. (Copley's Brief at 12.) However, the kidnapping offense merged with the
attempted rape, and Copley was only convicted of attempted rape. R.C. 2941.25(A) (stating that where
offenses are allied offenses "the defendant may be convicted of only one"); June 19, 2019 Corrected Jgmt.
Entry at 1 (noting that the offenses merged and the State elected to proceed to sentencing only on attempted
rape). Thus, these arguments are inapposite and moot; we will not address them further.
No. 19AP-420                                                                         8


IV. CONCLUSION
      {¶ 21} Copley's conviction for attempted rape was sufficiently supported and not
against the manifest weight of the evidence. We thus overrule both of his assignments of
error and affirm the judgment of the Franklin County Court of Common Pleas.
                                                                   Judgment affirmed.
                      BROWN and BEATTY BLUNT, JJ., concur.